Citation Nr: 0210891	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-16 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for spondylolysis with 
mechanical pain syndrome.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder manifested by blurred vision.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the right forefinger.

6.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.

7.  Entitlement to a compensable evaluation for residuals of 
bilateral inguinal hernia repairs.

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement to service 
connection for spondylolysis with mechanical pain syndrome, 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the right forefinger, and 
entitlement to a compensable evaluation for residuals of 
bilateral inguinal hernia repairs.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1980 to November 
1983, and from June 1985 to October 1992.  His claim comes 
before the Board on appeal from a January 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board will be undertaking additional development on the 
issues of entitlement to service connection for spondylolysis 
with mechanical pain syndrome, whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for residuals of frostbite of the right 
forefinger, and entitlement to a compensable evaluation for 
residuals of bilateral inguinal hernia repairs.  Given the 
Board's reopening of the veteran's claims of entitlement to 
service connection for sinusitis and entitlement to service 
connection for arthritis, accomplished in this decision, and 
its determination that VA has not fulfilled its duty to 
assist the veteran with regard to these claims, the Board 
will also be undertaking additional development on these 
issues.  When the Board completes this development, it will 
notify the veteran as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23 2002) (to be codified at 
38 C.F.R. § 20.903).  The Board will then wait for, and 
review, a response to the notice and, thereafter, prepare a 
separate decision addressing these issues.

It is unclear from some of the veteran's statements as to 
whether he is claiming service connection for hypertension.  
This matter is referred to the RO for clarification from the 
veteran and any subsequently indicated action.


FINDINGS OF FACT

1.  In July 1994, the RO denied the veteran's claims of 
entitlement to service connection for sinusitis, an eye 
disorder and arthritis.

2.  The RO notified the veteran of this decision and of his 
appellate rights with regard to these decisions, but the 
veteran did not appeal.

3.  The evidence associated with the claims file subsequent 
to the RO's July 1994 decision bears directly and 
substantially upon the specific matters under consideration, 
is not cumulative and redundant, and by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claims for service connection for sinusitis, an 
eye disorder manifested by blurred vision and arthritis.  

4.  The veteran's eye disorder is not related to his period 
of active service.

5.  The veteran has level I hearing acuity in his right ear 
and level II hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision, in which the RO last 
denied a claim of entitlement to service connection for 
sinusitis, an eye disorder and arthritis, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  New and material evidence has been submitted to reopen 
claims of entitlement to service connection for sinusitis, an 
eye disorder manifested by blurred vision and arthritis.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.156(a)).

3.  An eye disorder manifested by blurred vision was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102). 

4.  The criteria for a compensable evaluation for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.85, Diagnostic Code 6100 (2001), as amended by 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran has 
submitted new and material evidence to reopen claims of 
entitlement to service connection for sinusitis, an eye 
disorder manifested by blurred vision and arthritis, and 
whether he is entitled to a compensable evaluation for 
bilateral sensorineural hearing loss.  In January 2000, the 
RO denied the reopening the veteran's claims and the 
assignment of a compensable evaluation for hearing loss.  The 
veteran appealed this decision.  

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107). 

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated April 
2001, the RO informed the veteran that that it was developing 
and would consider his claims pursuant to the VCAA.  
Thereafter, the RO indeed took action that is consistent with 
the notification and assistance provisions of the VCAA and 
then readjudicated the veteran's claims based on all of the 
evidence of record.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In light of the foregoing, the Board's 
decision to proceed in adjudicating the veteran's claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) held that the duty to notify provisions of the VCAA 
apply to claimants who seek to reopen a claim by submitting 
new and material evidence.  See Quartuccio v. Principi, 
supra.  However, the VCAA appears to have left intact the 
requirement that a claimant present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulatory 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claims were received prior to that 
date, those regulatory provisions do not apply.


I.  Claims to Reopen

The veteran seeks service connection for sinusitis, an eye 
disorder manifested by blurred vision and arthritis.  The RO 
denied the veteran entitlement to these benefits by rating 
decision dated July 1994.  The RO based its denial on 
findings that there was no evidence in the service medical 
records of sinusitis, that an eye disorder was not shown in 
service or on VA examination, and that arthritis did not 
manifest in service or within a year of discharge and was not 
shown on VA examination.  In denying the claims, the RO 
considered some of the veteran's service medical records and 
reports of VA examinations conducted in September 1993.  The 
RO notified the veteran of this decision and of his appellate 
rights with regard to this decision, but the veteran did not 
appeal.  The July 1994 decision is thus final.  38 U.S.C.A. § 
7105 (West 1991).  

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's claim to reopen, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000); see 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a) (effective August 29, 2001)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the VCAA, however, the adjudicator may no longer analyze 
claims to reopen in the manner developed by the Court in 
1999.  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he need not determine whether the claim is well grounded.  
Instead, the adjudicator must determine whether VA has 
fulfilled its duty to assist the appellant in developing his 
claim, and if so, decide the merits of that claim.  

The evidence that was not previously considered by the RO or 
has been associated with the veteran's claims file since the 
RO's July 1994 decision includes a service medical record 
dated March 1983, VA and private outpatient treatment records 
and hospitalization reports, VA examination reports, 
information from the Social Security Administration, written 
statements of private physicians, the veteran and his 
representative, and transcripts of hearing testimony 
presented to a hearing officer in October 2000 and the 
undersigned Board Member in June 2002.  

The Board finds that this evidence is new as it is neither 
cumulative, nor redundant.  The Board also finds that it is 
material as it bears directly and substantially upon the 
specific matters under consideration, and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claims.  The Board bases these findings on the 
fact that some of this evidence, specifically, the March 1983 
service medical record, VA and private outpatient treatment 
records and VA examination reports, show that the veteran had 
sinusitis in service and has been diagnosed with sinusitis 
and arthritis since his discharge from service.  The absence 
of this type of evidence formed the bases of the RO's denial 
of the veteran's claims in July 1994. 

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claims of 
entitlement to service connection for sinusitis, an eye 
disorder manifested by blurred vision and arthritis.  The 
Board cannot, however, decide the merits of the claims for 
service connection for sinusitis and arthritis until the 
Board undertakes the development requested in a separately 
issued development memorandum.  With regard to the remaining 
service connection claim, the Board must ensure that VA has 
fulfilled its duty to assist the veteran in developing that 
claim and then adjudicate the merits thereof.

In this case, the Board finds that VA notified the veteran of 
the evidence needed to substantiate his claim and obtained 
and fully developed all relevant evidence necessary for the 
equitable disposition of that claim.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West Supp. 2002).  First, in a rating 
decision dated January 2000, a letter notifying the veteran 
of that decision, a statement of the case issued in July 
2000, and supplemental statements of the case issued in June 
2001 and August 2001, the RO informed the veteran of the 
reasons for which his claim had been denied and of the 
evidence needed to support his claim, notified the veteran of 
the regulations pertinent to his claim, and provided him 
opportunities to present additional evidence and argument, 
including in the form of hearing testimony, in support of his 
claim.  Second, the RO secured all evidence the veteran 
identified as being pertinent to his claim and provided him 
VA examinations of his eyes.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot although the RO 
did provide such information in its April 2001 letter.

In written statements submitted during the pendency of this 
appeal and during hearings held before a hearing officer at 
the RO in October 2000, and before the undersigned Board 
Member in June 2002, the veteran asserted that he had blurred 
vision that was related to his period of active service.  He 
also asserted that physicians had told him that his problems 
with vision were due to his hypertension.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Subsequent 
manifestations of a chronic disease in service, however 
remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

Service personnel records verify that the veteran had active 
service from November 1980 to November 1983, and from June 
1985 to October 1992.  His service medical records reflect 
that, during that time period, he did not express, and was 
not treated for, eye or cardiac complaints.  On enlistment 
examination in August 1980, the veteran had distance vision 
of 20/25 in the right eye and 20/20 in the left eye and an 
examiner noted defective vision, but thereafter, the veteran 
never expressed complaints associated with his vision.  

Following discharge, in September 1993, the VA examined the 
veteran's eyes, but found no abnormalities.  In addition, the 
examiner noted that the veteran had no history of glaucoma or 
hypertension.  Subsequently, during VA outpatient treatment 
rendered from 2000 to 2001, the veteran reported that he had 
problems with his vision and physicians diagnosed glaucoma 
and ocular hypertension.  Since then, the veteran has 
continued to receive treatment for these disorders as well as 
hypertension, which was first diagnosed in 2000, but no 
medical professional has related these disorders to the 
veteran's period of active service, including the documented 
finding of defective vision.  In addition, service connection 
has not been established for hypertension and thus, service 
connection for any secondary disability would not be 
appropriate at this time.  See also 38 C.F.R. § 3.310 (2001). 

Based on the evidence noted above, the Board finds that the 
veteran's eye disorder is not related to his period of active 
service.  To merit an award of service connection under 
38 U.S.C.A. §§ 1110, 1131, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-
1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, there is simply no evidence other 
than the veteran's assertions establishing that his eye 
disorder is related to his period of active service.  
Unfortunately, these assertions, alone, may not be considered 
competent evidence of a nexus.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

Based on the aforementioned findings, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
eye disorder manifested by blurred vision.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim and his claim must be denied. 

II.  Claim for a Higher Evaluation - Hearing Loss

In a rating decision dated July 1994, the RO granted the 
veteran service connection and assigned a noncompensable 
evaluation for bilateral sensorineural hearing loss.  In 
February 1999, the veteran filed a claim for an increased 
evaluation for that disability, which the RO denied in 
January 2000.  The veteran asserts that the evaluation 
assigned his bilateral sensorineural hearing loss should be 
increased to reflect more accurately the severity of his left 
ear hearing loss.  He also asserts that his hearing loss 
especially affects his ability to understand voices while 
there is background noise.

On May 11, 1999, during the pendency of the veteran's appeal, 
the criteria for rating defective hearing were revised.  When 
a law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies. Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, the amendment at issue altered 
regulations applicable to claimants with patterns of hearing 
other than that demonstrated by the veteran, it did not 
substantively change the regulations applicable to the 
veteran's claim.  See 64 Fed. Reg. 90, 25202-25210 (1999).  
Accordingly, only one version of the regulations is 
applicable.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991).  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests, in conjunction with 
the average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The revised rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (2001).  The degree of disability 
resulting from service-connected defective hearing is 
mechanically determined by applying the numeric designations 
assigned to the rating schedule after audiometric evaluations 
are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
the tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Since the veteran filed his claim for an increased evaluation 
in February 1999, he has had his hearing evaluated on two 
occasions, twice by VA examiners in June 1999 and April 2001.  
During the VA examination in June 1999, an audiometer 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
55
LEFT
10
10
15
30
65

The veteran had average puretone decibel loss of 21.25 in the 
right ear and of 30 in the left ear, and speech recognition 
of 96 percent in the right ear and of 84 percent in the left 
ear.

During the VA examination in April 2001, an audiometer 
revealed that the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
55
LEFT
10
10
15
35
60

The veteran had average puretone decibel loss of 20 in the 
right ear and of 30 in the left ear, and speech recognition 
of 96 percent in the right ear and of 84 percent in the left 
ear.

The VA audiological examination reports reflect that the 
veteran has level I hearing acuity in his right ear and level 
II hearing acuity in his left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Under 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100, these findings more nearly approximate 
the criteria for the noncompensable evaluation that is 
currently assigned.  A compensable evaluation may not, 
therefore, be assigned.

A compensable evaluation also may not be assigned on an 
extraschedular basis.  There is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
hearing loss.  The evidence does not establish that this 
disability, alone, causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitates frequent periods of hospitalization.  In 
light of the foregoing, the veteran's claim does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the preponderance of the evidence is 
against a compensable evaluation for bilateral sensorineural 
hearing loss.  In reaching its decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (2001). ).  In addition, the 
Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there was no approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for sinusitis is reopened, 
and to that extent only, granted.

Entitlement to service connection for an eye disorder 
manifested by blurred vision is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for arthritis is reopened, 
and to that extent only, granted.

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

